Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) An Automated apparatus for detection of odorant substances based on use of nematodes that includes a mechanical selection unit configured to select nematodes in adult stage from an initial nematode population obtaining an intermediate nematode 5population, a nematode optical selection unit configured to select from the intermediate population a final population of nematodes in adult stage and to select nematodes in young adult stage from nematodes in egg producing adult stage to be sent to a measurement unit configured to detect the response of nematodes of the final population to a stimulus of an odorant substance, the mechanical selection unit being connected to the optical selection 10unit) by a connection channel with an at least three way branch and the optical selection unit being connected to the measurement unit by a loading microchannel, wherein: - the mechanical selection unit comprises a collection vessel provided with at least one first closable inlet nozzle configured to introduce maintenance buffer liquid containing nematodes into the vessel and at least one second closable inlet nozzle 15configured to introduce additional buffer liquid into the vessel, wherein the vessel is provided with a closable outlet hole and a motorized double grid, configured to assume a first open configuration and a second closed configuration, wherein said at least one first nozzle and said at least one second nozzle being positioned near a base of the vessel and being configured to fill the vessel starting from the 20base, the motorized double grid being placed parallel to the base of the vessel at a distance from this greater than said at least one first nozzle and said at least one second nozzle and configured to cause only eggs or larvae of nematodes to pass through its own holes; - the optical selection unit comprises at least three measurement microfluidic 25channels configured to channel one by one nematodes of the intermediate population, three optical sensors configured to perform a length measurement of the channeled nematodes, an illuminator configured to illuminate the at least three measurement microfluidic channels and that is associated to double photodiodes configured to perform an autofluorescence measurement of the individual channeled 30nematodes, the optical selection unit being configured to direct a nematode towards the measurement unit or towards a waste tank and a blocking valve configured to block the passage of nematodes in the measurement unit;  WO 2019/077558PCT/IB2018/058127- 21 -- the measurement unit comprises a central layer that includes a microfluidic chip with a pillar microfluidic circuit provided with a loading hole connected to the loading microchannel configured to introduce nematodes into the microfluidic circuit and a drain hole configured to remove nematodes from the microfluidic circuit 5the chip being configured to receive a test liquid via a first inlet channel and to receive a neutral buffer liquid via a second input channel, a first end layer including sources configured to emit continuous light and modulated light illuminating the microfluidic circuit the emitted modulated light being configured to stimulate a fluorescence of nematodes, and the sources being associated with photodiodes 10configured to receive fluorescence of nematodes, a second end layer including an optical sensor opposite to the first end layer with respect to the central layer, configured to acquire transmitted light images of the microfluidic circuit) when it is illuminated by the emitted continuous light and to analyse motility nematodes in presence and in absence of an odorant substance;  15the apparatus further comprising a control unit for controlling the mechanical selection unit the optical selection unit) and the measurement unit. 

Claim 7 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) Method for automatically detecting odorant substances based on use of nematodes employing the apparatus according to claim 1, the method comprising the following steps: injecting an initial amount of maintenance buffer liquid containing an initial population of nematodes into the vessel, with said at least one first closable inlet nozzle 10being open, of the mechanical selection unit through an overpressure system through a microchannel structure, said initial amount of maintenance buffer liquid being such as to touch the double grid in open configuration; after an interval of time, injecting, in a pulsed manner, an amount of additional buffer liquid into the vessel, with said at least one second closable inlet nozzle being opened, 15of the mechanical selection unit through the structure of microchannels, to push the initial nematode population towards the open double grid so that members of the initial population having lowest specific weight and specific size smaller than size of the holes of the open double grid pass through the double grid; closing the double grid and the at least one first and at least one second 20closable inlet nozzles, whereby the collection vessel contains an intermediate amount of maintenance buffer liquid containing an intermediate population of nematodes a majority of which is in adult stage; opening the closable outlet hole and injecting the intermediate amount of liquid into the optical selection unit through the connection channel with at least three 25way branch, so as to individually channel nematodes into the at least three measurement microfluidic channels; optically selecting individual channeled nematodes, optical selection including the following sub-steps: - optically measuring a length L of an individual channeled nematode and checking 30if the length l is included in a determined range of lengths ϪL, wherein if the length L is not included in the determined range ϪL, discarding the individual channeled nematode at the output of the at least three measuring channels towards the waste tankWO 2019/077558PCT/IB2018/058127 - 23 -; - measuring the green autofluorescence Fgreen and the red autofluorescence Fred of the individual channeled nematode and checking if the ratio Ϫ                        
                            
                                
                                    
                                        
                                            F
                                            g
                                            r
                                            e
                                            e
                                        
                                        
                                    
                                
                                
                                    F
                                    r
                                    e
                                    d
                                
                            
                             
                        
                    is lower than a determined threshold e, wherein if the ratio Ϫ                        
                            
                                
                                    
                                        
                                            F
                                            g
                                            r
                                            e
                                            e
                                        
                                        
                                    
                                
                                
                                    F
                                    r
                                    e
                                    d
                                
                            
                        
                       is greater than the 5threshold E, discarding the individual channeled nematode at the output of the at least three measuring channels towards the waste tank (16); - in the case where the length L is within the range ϪL and ratio Ϫ                        
                            
                                
                                    
                                        
                                            F
                                            g
                                            r
                                            e
                                            e
                                        
                                        
                                    
                                
                                
                                    F
                                    r
                                    e
                                    d
                                
                            
                        
                     is lower than the determined threshold E, sending the individual channeled nematode to the pillar microfluidic circuit of the measuring unit towards the loading microchannel and the 10loading hole and counting nematode number N sent to the measuring unit (300); checking (650) if N is equal to or greater than a determined value Ntot, wherein if the number N is equal to or greater than Ntot blocking the passage of nematodes in the measuring unit by activating the blocking valve; analysing the response of the N nematodes in the pillar microfluidic circuit to 15an odorant substance through the sub-steps of: - illuminating an area of the pillar microfluidic circuit with light emitted by the sources of the first end layer; - measuring a first autofluorescence signal integrated over the area of the pillar microfluidic circuit through the photodiodes associated with the sources to obtain a 20fluorescence background value and acquiring transmitted light images through the, sCMOS or CCD, optical sensor of the area of the pillar microfluidic circuit to check number and motility of the nematodes in the microfluidic circuit; - injecting test liquid possibly containing at least one odorant from a third tank into the chip; 25- injecting neutral buffer liquid from a fourth tank into the chip to drain the test liquid to the outlet tank; - measuring a second integrated fluorescence signal through the photodiodes associated with the light sources of the first end layer; - calculating parameters of the second fluorescence signal, such as rise time Trise and fall time Tfall; - checking if Trise is included in a first time range T1, Trise,  ET1, and Tfall is included in WO 2019/077558PCT/IB2018/058127 - 24 -a second time range T2, Tfall  E T2 where T1 and T2 are standard time ranges of the rearrangement of calcium concentrations in a neuron activated by the lack of a stimulus sensed by a nematode in presence of an odorant substance, wherein if Trise  1 and Tfall 2, the method recognizes that no odorant substances are present in the test liquid, while if Trise ET1 and Tfall E T2, the 5method checks if there is motility of nematodes due to chemotaxis; - acquiring transmitted light images through the sCMOS or CCD optical sensor of the area of the microfluidic circuit; - analysing the acquired images to determine motility of nematodes for checking if there is motility due to chemotaxis, wherein 10- if there is no motility due to chemotaxis the method recognizes that no odorant substances are present in the test liquid, while - if there is motility due to chemotaxis, the method recognizes that odorant substances are present in the test liquid; - draining the neutral buffer liquid from the chip into the outlet tank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653